

	

		II

		109th CONGRESS

		1st Session

		S. 527

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Lautenberg (for

			 himself, Mr. Corzine,

			 Mr. Schumer, and

			 Mrs. Clinton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To protect the Nation’s law enforcement officers by

		  banning the Five-seveN Pistol and 5.7 x 28mm SS190 and SS192 cartridges,

		  testing handguns and ammunition for capability to penetrate body armor, and

		  prohibiting the manufacture, importation, sale, or purchase of such handguns or

		  ammunition by civilians.

	

	

		1.Short titleThis Act may be cited as the

			 Protect Law Enforcement Armor

			 Act or the PLEA

			 Act.

		2.Findings and

			 purpose

			(a)FindingsCongress finds the following:

				(1)Law enforcement

			 is facing a new threat from handguns and accompanying ammunition, which are

			 designed to penetrate police body armor, being marketed and sold to

			 civilians.

				(2)A Five-seveN

			 Pistol and accompanying ammunition, manufactured by FN Herstal of Belgium as

			 the 5.7 x 28 mm System, has recently been recovered by law

			 enforcement on the streets. The Five-seveN Pistol and 5.7 x 28mm SS192

			 cartridges are legally available for purchase by civilians under current

			 law.

				(3)The Five-seveN

			 Pistol and 5.7 x 28mm SS192 cartridges are capable of penetrating level IIA

			 armor. The manufacturer advertises that ammunition fired from the Five-seveN

			 will perforate 48 layers of Kevlar up to 200 meters and that the ammunition

			 travels at 2100 feet per second.

				(4)The Five-seveN

			 Pistol, and similar handguns designed to use ammunition capable of penetrating

			 body armor, pose a devastating threat to law enforcement.

				(b)PurposeThe

			 purpose of this Act is to protect the Nation’s law enforcement officers

			 by—

				(1)testing handguns

			 and ammunition for capability to penetrate body armor; and

				(2)prohibiting the

			 manufacture, importation, sale, or purchase by civilians of the Five-seveN

			 Pistol, ammunition for such pistol, or any other handgun that uses ammunition

			 found to be capable of penetrating body armor.

				3.Armor piercing

			 ammunition

			(a)Expansion of

			 definition of armor piercing ammunitionSection 921(a)(17)(B) of title 18, United

			 States Code, is amended—

				(1)in clause (i), by

			 striking or at the end;

				(2)in clause (ii),

			 by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following:

					

						(iii)a projectile that—

							(I)may be used in a handgun; and

							(II)the Attorney General determines,

				pursuant to section 926(d), to be capable of penetrating body armor.

							.

				(b)Determination

			 of capability of projectiles to penetrate body armorSection 926

			 of title 18, United States Code, is amended by adding at the end the

			 following:

				

					(d)(1)Not later than 1 year

				after the date of enactment of this subsection, the Attorney General shall

				promulgate standards for the uniform testing of projectiles against Body Armor

				Exemplar.

						(2)The standards promulgated pursuant to

				paragraph (1) shall take into account, among other factors, variations in

				performance that are related to the type of handgun used, the length of the

				barrel of the handgun, the amount and kind of powder used to propel the

				projectile, and the design of the projectile.

						(3)As used in paragraph (1), the term

				Body Armor Exemplar means body armor that the Attorney General

				determines meets minimum standards for the protection of law enforcement

				officers.

						

			4.Armor piercing

			 handguns and ammunition

			(a)In

			 generalSection 922 of title

			 18, United States Code, is amended by adding after subsection (y):

				

					(z)Five-seveN

				Pistol

						(1)In

				generalIt shall be unlawful for any person to manufacture,

				import, market, sell, ship, deliver, possess, transfer, or receive—

							(A)the Fabrique

				Nationale Herstal Five-SeveN Pistol;

							(B)5.7 x 28mm SS190

				and SS192 cartridges; or

							(C)any other handgun

				that uses armor piercing ammunition.

							(2)ExceptionsThis

				subsection shall not apply to—

							(A)any firearm or

				armor piercing ammunition manufactured for, and sold exclusively to, military,

				law enforcement, or intelligence agencies of the United States; and

							(B)the manufacture,

				possession, transfer, receipt, shipment, or delivery of a firearm or armor

				piercing ammunition by a licensed manufacturer, or any person acting pursuant

				to a contract with a licensed manufacturer, for the purpose of examining and

				testing such firearm or ammunition to determine whether paragraph (1) applies

				to such firearm.

							.

			(b)PenaltiesSection

			 924(a)(1)(B) of title 18, United States Code, is amended by striking or

			 (q) and inserting (q), or (z).

			

